Lynch, J.
(dissenting). The defendant has not established a violation of art. 12 of the Massachusetts Declaration of Rights. The court concludes that, since the population of Middlesex County from which the jurors will be drawn is not similar to that of Suffolk County and since this dissimilarity *299occurs as a result of administrative changes promulgated by the District Court Department, the exclusion of the defendant’s particular group or classes is systematic for purposes of the Sixth Amendment to the United States Constitution and art. 12. I do not agree.
To establish such a violation, the defendant must show not only that his jury would not be drawn from a fair cross section of the community, but also that a distinct group in the community was systematically excluded from the venire. See Commonwealth v. Bastarche, 382 Mass. 86, 96-97 (1980); Commonwealth v. Williams, 364 Mass. 145, 149 (1973). Even if we assume that the defendant can meet the “distinct group” test where his jury have yet to be selected, he has failed to demonstrate that any underrepresentation of blacks in the Middlesex County venire is the result of a systematic exclusion. Here the substitution of the Middlesex County jurors for Suffolk County jurors was brought about by the closing of the Chelsea court facility, which made desirable the transferring of its judicial operations to Cambridge. The judge made uncontested findings that using the Middlesex County venire would be more convenient for potential jurors, would permit the trial to occur in the vicinity of where the crimes occurred, and would be more convenient to administer. Any underrepresentation of blacks in the Middlesex County venire arises not from a systematic exclusion, but rather from the requirements of the District Court Department and its administration.
Under the court’s view any change in the geographical area from which jurors are selected and which brings about significant demographic changes causes an unconstitutional systematic exclusion of the group whose demographics have been reduced. Such a formulaic application of the systematic exclusion requirement has previously never been understood to be what art. 12 and the Sixth Amendment require. I agree that discriminatory intent is not the bellwether of systematic exclusions, but for such a challenge to succeed more is required than simply demonstrating that there has been a *300change in the ethnic composition of the area from which jurors are selected.
Furthermore, the principal underpinning of the court’s opinion rests on the demographic distinctions between Suffolk County and Middlesex County. Demographic distinctions do exist between Suffolk County and Middlesex County.1 In 1990, Suffolk County had a total population of 663,906 persons, of which 149,165 (twenty-two per cent) were black, and 102,531 (fifteen per cent) were other minorities. Comparatively, Middlesex County had a total population of 1,398,468 persons, of which 40,236 (three per cent) were black, and 99,330 (seven per cent) were other minorities.
A recent study has demonstrated, however, that these population differences do not always translate into similar differences in jury composition. Equal Justice: Eliminating the Barriers, Commission to Study Racial and Ethnic Bias in the Courts (Sept. 1994). For example, the commission reported that, in 1990, eighty per cent of those responding to juror summonses in Suffolk County were white, thirteen per cent were black or Hispanic, and one per cent were Asian. However, the 1990 census data indicated that Suffolk County’s population was sixty-six per cent white, twenty-two and one-half per cent black, eleven per cent Hispanic, and five per cent Asian. The same comparison was performed on the prospective jurors in the Worcester County jury pool; however that comparison revealed no significant distinctions for the same classifications (i.e., less than one percentage point disparity). The commission attributed this disparity to the fact that Suffolk County has the highest rate of undeliverable summonses and a high nonresponse rate. In the view of the *301commission these factors lead to, and compounded, the lack of minority representation in Suffolk County’s jury pool.
I am not persuaded, therefore, that county demographics are a reliable indicator of venire composition. Because it is unclear whether the demographic distinctions between Suffolk County and Middlesex County ultimately will result in significantly different jury venires from which juries will be drawn, I conclude that the defendant has failed to demonstrate that his art. 12 rights will be violated if he is tried before a jury drawn from Middlesex County’s venire.2
In addition, it should be understood that the court’s opinion is based on the premise that Suffolk County is the only relevant “community” for fair cross section analysis. The court opines that, if the defendant is tried in Middlesex County, he will lose the opportunity to have a jury pool reflecting the diversity of Suffolk County hear his case, and, therefore, concludes that his right to be tried by jurors representing a fair cross section of the community will therefore be violated. Ante at 297. Neither this court nor the Supreme Court has ever defined the term “community” for fair cross section purposes, but both legislative enactment and prior opinions of this court stand for the proposition that “community” is not synonymous with “county.” This is especially understandable when one considers that, more than anything else, county boundaries are located where they are because of historical accident. The Legislature has provided that it is permissible to bring the defendant to trial in either Suffolk County or any adjoining county. G. L. c. 218, § 27A (6), as appearing in St. 1992, c. 133, § 557. This legislative enactment operates not only to determine where the defendant’s trial can be held, but also to define the relevant community *302from which a fair cross section of jurors must be drawn to meet impartial jury requirements. “A legislative enactment carries with it a presumption of constitutionality, and the challenging party must demonstrate beyond a reasonable doubt that there are no ‘conceivable grounds’ which could support its validity.” Leibovich v. Antonellis, 410 Mass. 568, 576 (1991). See Hallett v. Wrentham, 398 Mass. 550, 557 (1986). Here the defendant has made no such showing. Furthermore, this court has consistently refused to rely on county boundaries for the purposes of determining where a trial must occur to be in the vicinity of the crime. See Commonwealth v. Brogan, 415 Mass. 169, 170, 174 (1993) (venue proper in Middlesex County even though alleged events occurred in other counties); Commonwealth v. Duteau, 384 Mass. 321, 326-327 (1981) (neither State nor Federal Constitutions limits Legislature’s power to alter boundaries of grand jury jurisdictions); Opinion of the Justices, 372 Mass. 883, 898 (1977) (bill empowering Chief Justice of this court “to transfer or authorize the transfer of cases from one county to an adjoining county would not contravene art. 13”).
For the foregoing reasons, I respectfully dissent.

Data utilized by both the trial court and the parties is from the 1990 Federal census of population and housing study conducted by the Massachusetts Institute for Social and Economic Research of the University of Massachusetts at Amherst. This study classifies persons into five categories of race: (1) whites; (2) blacks; (3) American Indians, Eskimos, and Aleuts; (4) Asians and Pacific Islanders, and (5) all other races.


I note, however, that my view would not preclude a defendant from challenging venue transfers if the defendant indeed can demonstrate that the venire in the transfer venue will not be a reasonable surrogate venire because of its significantly different demographic profile than the venire in the original venue. To obviate future constitutional challenges I believe that the preferable approach would be for the motion judge to take into account demographic differences when ruling on change of venue requests.